Citation Nr: 1504327	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1966.  He died in September 2008.  The appellant is claiming benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claim is now with the RO in Indianapolis, Indiana.  In February 2013, the Board remanded the appeal to the RO for the purpose of affording the appellant a Board hearing as requested in correspondence dated in January 2013.  

The appellant testified before a Decision Review Officer (DRO) of the RO in November 2010.  The Veteran then testified at a Board videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of each hearing has been associated with the claims file.

In September 2013, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the September 2013 Board Remand is included in the Duties to Notify and Assist section below.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran died in September 2008.  The death certificate identified the cause of death as coronary artery disease.  

2.  At the time of the Veteran's death, service connection was in effect for a right knee strain, status post excision of osteophyte formation from the right tibial tubercle, rated at 10 percent disabling.  

3.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides during active service.  

4.  Symptoms of coronary artery disease were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  

5.  The cause of the Veteran's death is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The United States Court of Appeals for Veterans Claims has held that proper VCAA notice for Dependency and Indemnity Compensation (DIC) claim must also include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided notice to the appellant in January 2009, prior to the initial adjudication of the claim in February 2009, which identified the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The RO provided a second notice letter to the appellant in April 2009 that also informed the appellant of the information and evidence necessary to substantiate her claim, specifically including an explanation of the evidence and information required to substantiate the issue of DIC as required by Hupp.  The appellant has received all essential notice and has had a meaningful opportunity to participate in the development of the claim.  Subsequent to the April 2009 notice, the claim was readjudicated by the RO in a March 2010 Statement of the Case.  Despite the insufficiency in the timing of proper VCAA notice, the Board finds the defect to be harmless, non-prejudicial error.  See Conway, 353 F.3d 1369.  

Regarding VA's duty to assist, the United States Court of Appeals for the Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

In this case, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, the September 2008 death certificate, and lay statements and evidence from the appellant.  

During the May 2013 Board hearing, the appellant made reference to, and submitted, several documents that the appellant contended demonstrate the Veteran's service in the Republic of Vietnam.  The appellant indicated these documents were copies of the original documentation, which she had given to the Veteran's son (her stepson) for safekeeping.  In the September 2013 Remand, the Board directed the Appeals Management Center (AMC) to contact the appellant regarding submission of the original documentation so the Board could verify the authenticity of these documents and assess their probative value as there was conflicting evidence of the Veteran's service in the Republic of Vietnam in the record.  In September 2013, the AMC sent communication to the appellant requesting that she submit the original documentation.  In October 2013, the AMC received communication from the appellant that enclosed the original DA Form 2962, Security Termination Statement and Debriefing Certificate, dated July 1966.  However, the appellant indicated that she was unable to obtain the original documentation for the other documents requested by the Board in the September 2013 Remand, as her stepson was unable to locate the original documentation.  The record contains no further communication from the appellant.  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

No medical opinion has been obtained with regard for the appellant's DIC claim; however, the Board finds that a VA examination is not necessary to decide the claim.  In this case, the Veteran died of coronary artery disease.  As will be discussed in full below, the available service treatment records are absent of any complaints, findings, or treatment for coronary artery disease while on active duty and the post-service medical evidence shows that the onset of coronary artery disease many years after service separation.  As will be discussed in greater detail below, there is no in-service injury, disease or event to which coronary artery disease could be related.  Absent some evidence of a recognizable in-service, injury, disease, or event to which a competent medical opinion could relate the claimed cause of death, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current DIC claim.  See 38 U.S.C.A. § 5103A(a) ; 38 C.F.R. § 3.159(d) ; see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Therefore, any opinion relating the Veteran's coronary artery disease to service would be of no probative value and could not substantiate the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A(a).  There is otherwise sufficient medical evidence to decide the claim.

As such, the RO has provided assistance to the appellant as required as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.  

Service Connection for Cause of Death - Laws and Regulations

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Coronary artery disease (a cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.309(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as coronary artery disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions, including coronary artery disease (listed as ischemic heart disease).  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the appellant must show the following: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii);  see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," an appellant must demonstrate actual duty or visitation by the Veteran in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  In addition, VA has acknowledged that Agent Orange was, in some instances, used in the Kingdom of Thailand and has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Service Connection for Cause of Death - Analysis

The Veteran died in September 2008.  The appellant is seeking service connection for the cause of the Veteran's death, which she contends is due to exposure to Agent Orange the Veteran incurred while serving in the Republic of Vietnam.  At the time of the Veteran's death, service connection was in effect for a right knee strain, status post excision of osteophyte formation from the right tibial tubercle.  

After a review of all the evidence of record, both lay and medical, the Board finds that the Veteran's cause of death is not etiologically related to active service, to include claimed exposure to herbicides.  The Veteran's death certificate listed coronary artery disease as the cause of death.  The Veteran was not service-connected for coronary artery disease at the time of his death.  Therefore, the Board must consider whether service connection for coronary artery disease is warranted.  The Board notes that the RO previously denied service connection for coronary artery disease in an unappealed September 2007 rating decision; however, the Board must take a de novo review of the appellant's claim for DIC benefits.  38 C.F.R. § 20.1106 (2014).  

The record contains conflicting evidence regarding whether or not the Veteran had service in the Republic of Vietnam.  However, after reviewing all the evidence, including the appellant's statements asserting the Veteran was exposed to herbicides while in Vietnam, the Board next finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to herbicide agents.  

The Veteran's service personnel records of record do not reveal that he had service in the Republic of Vietnam.  The Veteran's personnel records have been deemed to have been involved in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  This is evident by the copies of the service personnel records associated with the claims folder that reveal charred/burned documents, many of which are only salvaged portions.  Therefore, there is a heightened obligation for VA to assist the appellant in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

As mentioned above, the appellant contends that the Veteran had service in the Republic of Vietnam, and has submitted documentation which she believes supports her contentions.  In April 2010, the appellant submitted what is purported to be a copy of the Veteran's DD Form 214, which the appellant indicated her sister-in-law (the Veteran's sister) found while searching through some of the Veteran's old paperwork.  See DRO Hearing Transcript p. 3.  

In May 2013, the appellant submitted a photocopy of a document entitled "Military Assistance Command Vietnam Veterans Studies and Observation Group" (MACV-SOG) with a notation of APO SAN FRANCISCO 96307 below the heading.  The name of the person on the document along with a picture on the document is reported to be that of the Veteran.  Under the picture and the name of the Veteran is the following:  SPECIAL IDENTIFICATION AND PASS: The person who is identified by the document is acting under the direct orders of the President of the United States.  DO NOT DETAIN OR QUESTION HIM: he is authorized to wear civilian clothing, carry unusual personal weapons, transport and possess prohibited items including U. S. currency, pass into restricted areas, and requisition equipment of all types including weapons and vehicles.  IF HE IS KILLED OR INJURED DO NOT REMOVE THIS DOCUMENT FROM HIM.  ALERT YOUR COMMANDING OFFICER IMMEDIATELY.  In the bottom left corner on the front side of the identification card photocopy is the handwritten date January 19, 1966.  As indicated above, the appellant has not submitted the original documentation, which she indicated her stepson was unable to locate. 

Also in May 2013, the appellant submitted several pages of VA Training Letter 10-04, dated in February 2011, concerning the VA Training Guide for the Readjudication of Claims for Ischemic Heart Disease (IHD), Parkinson's Disease (PD), Hairy Cell Leukemia (HCL) and other Chronic B-cell Leukemias, and other Diseases Under Nehmer.  The appellant also included several pages of Appendix 4 of the VA Training Guide, which specifically indicates that the listed Vietnam Era Asian Pacific Theater APO numbers have been provided by the Military Postal Service Agency.  The listed APO numbers include those used for delivering mail to the Republic of Vietnam.  Each number is associated with a location and date range of use (the designation "CO" represents the number's close out date).  If the APO number found in the Veteran's records corresponds with a number on the list associated with a military installation in Vietnam during the Veteran's period of service there, it is verification of Vietnam service.  As relevant to the appellant's claim, the APO number listed on the Veteran's identification, APO SAN FRANCISCO 96307, refers to Tan Son Nhut AB, Viet Nam.

Further, in May 2013 the appellant also submitted a photocopy of a DA Form 2962, Security Termination Statement and Debriefing Certificate, dated July 1966, which the appellant contends indicates that the Veteran had top secret security clearance.  See Board Hearing Transcript p. 5.  As indicated above, the appellant submitted the original DA Form 2962 in October 2013.  

Finally, the appellant relies on the Veteran's own contentions of service in the Republic of Vietnam.  Specifically, the appellant identified an August 2006 claim for disability compensation benefits for peripheral neuropathy as due to exposure to Agent Orange.  See DRO Hearing Transcript p. 3-4.  Additionally, the appellant identified a September 2009 VA Form 21-4142, Authorization and Consent for Release of Information, in which the Veteran indicated he had temporary duty in the Republic of Vietnam in December 1965 and January 1966.  Id. 

In consideration of the evidence submitted by, and relied upon, by the appellant, the Board finds this evidence to be outweighed by more probative evidence that demonstrates the Veteran had no service in the Republic of Vietnam.  Service records indicate that the Veteran was a member of Battery D of the 6th Battalion, 65th Artillery, stationed at the United States Naval Air Station in Key West, Florida.  Service records do not indicate any foreign service, including any service or visitation to the Republic of Vietnam, the Korean DMZ, or the Kingdom of Thailand at any time.  In October 2013, pursuant to the Board's September 2013 Remand instructions, the AMC submitted a Personnel Information Exchange System (PIES) request seeking verification of whether the Veteran had service in the Republic of Vietnam between June 1965 and July 1966.  A PIES response was received in November 2014 indicating there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

The Veteran's DD Form 214 was received from the NPRC as part of the request for the Veteran's entire service record.  However, because of the 1973 fire, referenced above, the copy received from the NPRC is partially damaged and charred, leaving about half of the document available for review.  Two present sections of note are: Box 26 (Decorations, Medals, Badges, Commendations, Citations, and Campaign Ribbons Awarded or Authorized), which lists "Marksman M-14 Rifle" and "Sharpshooter M-1 Carbine"; and Box 27 (Wounds Received as a Result of Action with Enemy Forces), which lists "None."  Absent is Box 24 (Statement of Service), which lists the Veteran's total service time in years, months, and days.  Box 24 includes a specific subsection for the listing of total time of foreign service.  

In the September 2006 VA Form 21-4142, the Veteran contended that he had temporary service in Vietnam and indicated that he believed his DD Form 214 did not reflect any such service.  However, the DD Form 214 submitted by the appellant in July 2010 contains two annotations not contained in the copy obtained by the NPRC that would appear to indicate service in the Republic of Vietnam.  First, in Box 26, in addition to the two awards listed above, "Purple Heart" is listed.  Second, in Box 27, "RVN Jan 66" is listed in place of "None."  Additionally, in Box 24, the Veteran is listed as having two months of foreign service.  The appellant contends that the Veteran earned the Purple Heart as the result of injuries sustained while serving in the Republic of Vietnam in January 1966.  See March 2010 Substantive Appeal; see also November 2010 DRO Hearing Transcript p. 5.   The Board finds that the copy of the DD Form 214 submitted by the appellant has been altered and is not authentic.  It therefore has no probative value.  The Board finds that DD Form 214 received from the NPRC is authentic and probative and does not show that the Veteran had service in Vietnam or that the Veteran was awarded the Purple Heart medal.  

In contrast to the appellant's contentions, the evidence of record demonstrates that the Veteran was stationed at the Naval Air Station in Key West, Florida, between November 1965 and February 1966.  Service treatment records indicate the Veteran received examination and/or treatment at the U.S. Naval Hospital in Key West, Florida, on the following occasions:  November 10, 1965 (groin rash); November 15, 1965 (right knee pain); November 17, 1965 (orthopedic consultation for right knee pain); November 19, 1965 (audiological examination); November 24, 1965 (groin rash); December 3, 1965 (ophthalmological examination); December 6, 1965 (groin rash); December 23, 1965 (left toe hematoma); January 3, 1966 (infected subcutaneous cyst of the right forearm); February 14, 1966 (upper respiratory infection); and February 24, 1996 (two-day admission for surgery to right knee).  Service personnel records indicate the Veteran successfully completed an emergency medical care training course given at the U.S. Naval Air Station in Key West, Florida, on January 6, 1966.  Service personnel records also indicate the Veteran earned the Sharpshooter M-1 Carbine badge on January 18, 1966, following completion of a course at the U.S. Naval Air Station in Key West, Florida.  

As mentioned above, the appellant submitted a photocopy of an MACV-SOG identification card, which appears to have belonged to the Veteran.  The MACV-SOG was a highly classified, multi-service United States Special Operations Unit which conducted covert unconventional warfare operations prior to and during the Vietnam War.  The unit conducted strategic reconnaissance missions in the Republic of Vietnam, the Democratic Republic of Vietnam, Laos, and Cambodia, carried out the capture of enemy prisoners, rescued downed pilots, conducted rescue operations to retrieve prisoners of war throughout Southeast Asia, and conducted clandestine agent team activities and psychological operations.  The identification card photocopy provided by the appellant contains the handwritten date of January 19, 1966, and the word "COPY" handwritten across the front and back of the card.  Without the original documentation, the Board cannot assess the authenticity of the documentation, and therefore, cannot assign any probative value to this submitted evidence.  There is no additional evidence contained in the record that references the Veteran's service in the MACV-SOG.

Regarding the DA Form 2962 submitted by the appellant, while the document appears to be authentic, the document does not indicate the Veteran had top secret clearance as the appellant contends.  Instead, the document indicates the Veteran had either top secret, secret, or confidential clearance, as opposed to redacted data or cryptographic clearance.  Service personnel records specifically indicate the Veteran had secret clearance, not top secret clearance.  Regardless of the degree of security clearance, the DA Form 2962 does not provide any indication of service in the Republic of Vietnam.  Further, the Board finds that the DA Form 2962 provides no indication as to the authenticity of the photocopy of the MACV-SOG identification card provided by the appellant.  

In addition, the Veteran's own contentions were inconsistent about any service in the Republic of Vietnam.  A January 2003 VA treatment record lists service in Vietnam as one of the Veteran's risk factors for Hepatitis C.  In the October 2004 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran indicated he did not have service in Vietnam.  Additionally, in the box where he was asked to indicate whether he was exposed to Agent Orange or other herbicides, the Veteran placed a question mark.  In the August 2006 claim for disability compensation benefits, referenced above, the Veteran sought service connection for peripheral neuropathy as due to exposure to Agent Orange.  In a September 2006 correspondence, the RO requested the Veteran send documentation indicating he had service in Vietnam.  In response to the September 2006 correspondence, the Veteran submitted a statement in which he discusses treatment he received at the U.S. Naval Air Station in Key West, Florida, for his right knee and toe hematoma, but does not provide any additional information regarding service in Vietnam or the peripheral neuropathy.  In the September 2006 VA Form 21-4142, referenced above, the Veteran indicated he was assigned temporary duty in Vietnam in December 1965 and January 1966, but such service was not reflected on his DD Form 214.  

The evidence of record also contains conflicting evidence regarding an injury to the Veteran's right knee occurring in January of 1966, which the appellant contends occurred in Vietnam.  In an August 1966 claim for disability compensation, the Veteran reported that he incurred an injury to his right knee as the result of being struck down by a missile launcher in January 1966, which ultimately led to right knee surgery in February 1966.  However, in the February 1967 Notice of Disagreement, the Veteran reported that, while at the U.S. Naval Air Station in Key West, Florida, he slipped on some grease and fell onto his knee, which resulted in the right knee injury.  At the November 2010 DRO hearing the appellant testified that she was told by her stepson (the Veteran's son) that the Veteran was injured in a vehicle explosion in Vietnam.  See DRO Hearing Transcript p. 5.  In contrast, service treatment records regarding the Veteran's right knee indicates an insidious onset of knee pain without a specific traumatic event.  

The Board finds the appellant's contentions of the Veteran's exposure to Agent Orange while serving in the Republic of Vietnam to be outweighed by the more probative evidence to the contrary.  In addition to the service records discussed above, a November 2013 notification from the NPRC indicated there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The evidence submitted, and relied upon, by the appellant is inconsistent with official service department records and does not reliably indicate service by the Veteran in the Republic of Vietnam.  The most probative evidence shows that the Veteran was not exposed to herbicides during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).  Therefore, there is no basis to grant service connection as due to herbicide exposure on a presumptive basis. 

After a careful review of the evidence, the Board finds that the Veteran did not experience chronic symptoms of coronary artery disease in service.  Similarly, the Board finds that the Veteran did not experience symptoms of coronary artery disease that manifested to a compensable degree within one year of service separation.  Further, the Board finds that the Veteran did not experience continuous symptoms of coronary artery disease since service separation.  

Service treatment records are absent for any complaints of, a diagnosis of, or treatment for coronary artery disease.  The earliest objective medical evidence of coronary artery disease is located in a March 1989 private treatment record, which provides a diagnosis of coronary artery disease following cardiac angioplasty.  There is no evidence of record of an onset of coronary artery disease during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999).  No medical professional has provided competent medical evidence linking the diagnosis of coronary artery disease to any aspect of the Veteran's active service, to include any claimed exposure to herbicides in service, and the appellant has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and coronary artery disease.

Insomuch as the appellant has attempted to establish a nexus through her own lay assertions, the Board finds that the etiology of coronary artery disease falls outside the realm of common knowledge of a layperson and the appellant is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Coronary artery disease requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of the matter, the appellant is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between the Veteran's service and coronary artery disease.  Absent competent, credible, and probative evidence of a nexus between the Veteran's service and coronary artery disease, the Board finds that the cause of the Veteran's death is not related to service.  

Based on the above, the Board finds that the cause of the Veteran's death is not shown to have been incurred in service.  For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


